      Case 1:21-cv-00047-SPW-KLD Document 53 Filed 06/09/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 PORTLAND GENERAL ELECTRIC
 COMPANY; AVISTA                                  CV 21-47-BLG-SPW-KLD
 CORPORATION; PACIFICORP; and
 PUGET SOUND ENERGY, INC.,
                                                   ORDER
             Plaintiffs,

 v.

 NORTHWESTERN CORPORATION;
 TALEN MONTANA, LLC; AUSTIN
 KNUDSEN, in his official capacity as
 Attorney General for the State of
 Montana,

              Defendants.


      Pursuant to the Plaintiffs Portland General Electric Company, Avista

Corporation, PacifiCorp, and Puget Sound Energy, Inc. and Defendant

NorthWestern Corporation’s (“NorthWestern”) Stipulation to Extend Defendant

NorthWestern Corporation’s Response to Plaintiffs’ Preliminary Injunction (Doc.

51), and for good cause appearing,

      IT IS HEREBY ORDERED that Defendant NorthWestern Corporation is

granted an extension of time through June 17, 2021 to file its response to

Plaintiffs’ Motion for Preliminary Injunction (Doc. 37).

                                         1
     Case 1:21-cv-00047-SPW-KLD Document 53 Filed 06/09/21 Page 2 of 2



     The Clerk of Court is directed to notify the parties of the making of this

Order.

     DATED this 9th day of June, 2021.



                                            SUSAN P. WATTERS
                                            United States District Judge




                                        2
